DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         WILLIAM DAVID HAHN,
                               Appellant,

                                     v.

ERICA HAHN, BROOKE HAHN, ALAN WEINSTEIN, as Trustee, WAYNE
             KAPLAN, and WAYNE KAPLAN, P.A.,
                        Appellees.

                              No. 4D17-3919

                              [April 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Dale Ross, and David A. Haimes,
Judges; L.T. Case No. CACE 2009-039029 (11).

  Meah Rothman Tell of Meah Rothman Tell, P.A., Lauderhill, for
appellant.

  John P. Seiler and Steven A. Wahlbrink of the Law Offices of Seiler,
Sautter, Zaden, Rimes & Wahlbrink, Fort Lauderdale, for appellees Erica
Hahn and Brooke Hahn.

  Wayne Kaplan of Wayne Kaplan, P.A., Boca Raton, for appellees Wayne
Kaplan and Wayne Kaplan, P.A.

WEISS, DALIAH H., Associate Judge.

   Appellant raises multiple points on appeal. Points one, two, and five,
as numbered in appellant’s brief, pertain to Erica and Brooke Hahn.
Points three, four, six, and seven address Wayne Kaplan and Wayne
Kaplan, P.A. On all issues involving the Hahns, we affirm without
discussion. On the remaining issues concerning Wayne Kaplan and
Wayne Kaplan, P.A., we dismiss the appeal due to the pendency of a
counterclaim in the lower court. See Mendez v. W. Flagler Family Ass’n,
303 So. 2d 1, 5 (Fla. 1974).

   Affirmed in part; dismissed in part.

WARNER and GROSS, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2